Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.

Status of Application and Claims
Claims 1-12, 14-39 and 43-55 are pending.
Claims 1-3, 5, 12, 14-15, 17-20, 27, 33-34 and 43-472 were amended or newly added in the Applicant’s filing on 2/11/2022.
Claims 13 and 40-42 were cancelled in the Applicant's filing on 2/11/2022.
This office action is being issued in response to the Applicant's filing on 2/11/2022.

Allowable Subject Matter
Claims 1-12, 14-39 and 43-55 are allowed.

Reasons for Allowance
The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
wherein the parallel components include a mapping component and an order validation component that are integrated via the dedicated interconnects in a feed- forward orientation to process the orders;
wherein the mapping component is configured to map the orders to applicable risk data and regulatory data for pre-fetching from memory to seed order validation checks by the order validation component; and
wherein the order validation component is configured to (1) receive the pre-fetched applicable risk data and regulatory data and (2) perform a plurality of validation checks on the orders against a plurality of rules in parallel to validate the orders, wherein the rules include rules based on the orders’ applicable risk data and regulatory data, the validated orders for transmission to one or more financial markets. (as in Claim 1).


It is old and well known in the art for a trading platform (i.e. a computing device) to receive and process order data, such as validating orders prior to execution to ensure that orders comply with certain rules.
Furthermore, it is also old and well known in the art for a trading platform (i.e. a computing device) to have a plurality of conventional and standard computer components, such as a graphics processor unit (GPU), a chip multi-processor (CMP) and a shared memory.
The instant application distinguishes from these old and well-known practices by reciting a specific validation process with a specific inter-relationship among computer elements to enable said validation process. 
Walsky (US PG Pub. 2008/0097893) discloses a method/system for a trading platform (Internal/Consolidated Exchange) configured to receive and process order data. (see para. 9). Walsky also discloses a mapping component configured to receive orders from trading strategy applications (working orders) and initiate the retrieval of data relating to the received orders (underlying exchange orders). (see para. 167; Claim 3). Retrieving the related data demonstrates mapping of the data (i.e. a relationship between the data). Walsky discloses an order validation component configured to validate orders (ensure no invalid operations). (see para. 236). 
However, this prior art reference does not teach or suggest, either by itself or in combination with others the specific validation process with a specific inter-relationship among computer elements to enable said validation process as in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        February 26, 2022